     Case 8:20-cv-01658-CJC-ADS Document 47 Filed 10/05/20 Page 1 of 2 Page ID #:45



1
                                                                       JS-6
2
                                                                       10/5/2020
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11 JONATHAN MOFFETT,                         CASE NO.: 8:20-cv-01658-CJC-ADS
12          Plaintiff,                       Assigned to Hon. Cormac J. Carney
13
      vs.                                    ORDER GRANTING JOINT MOTION
14                                           TO STAY (DKT. 46)
15 C. R. BARD, INC., BARD
   PERIPHERAL VASCULAR INC., and
16 DOES 1-100, inclusive,
17
          Defendants.
18
19
20
21
22
23
24
25
26
27
28
     Case 8:20-cv-01658-CJC-ADS Document 47 Filed 10/05/20 Page 2 of 2 Page ID #:46

      
      
1            Before the Court is the joint motion of Plaintiff Jonathan Moffett and Defendants C.
2 R. Bard, Inc. and Bard Peripheral Vascular Inc. (collectively, the “Parties”) to stay this
3 litigation while the Parties finalize a settlement reached in principle by the Parties. Finding
4 that a stay will facilitate further settlement negotiations and promote judicial economy, and
5 finding that the Parties agree to the requested relief, the Court finds the joint motion well-
6 taken.
7            Accordingly, IT IS ORDERED:
8            1. The Joint Motion to Stay Discovery and All Pretrial Deadlines is GRANTED,
9               with changes made by the Court.
10           2. The Court orders the action dismissed without prejudice and orders all
11              proceedings in the case vacated and taken off calendar. The Court retains
12              jurisdiction for 120 days to vacate this order and to reopen the action upon a
13              showing of good cause that the settlement has not been completed.
14 IT IS SO ORDERED.
15
16         DATED: October 5, 2020
17
18
19                                                   HON. CORMAC J. CARNEY
20                                              UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28


      
